Citation Nr: 1403099	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  08-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at an August 2008 RO hearing.  A transcript of the hearing is of record.  The Board reopened a claim for service connection for bilateral hearing loss disability in September 2011 and remanded matters to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral hearing loss disability and tinnitus, including on the basis of in-service noise exposure.  Right and left ear hearing loss disability, as defined by 38 C.F.R. § 3.385 (2013), was noted on service entrance examination.  No ear disease, injury, or treatment is shown in subsequent service treatment records, and on service discharge examination in January 1967, the Veteran denied ear trouble, his clinical evaluation of his ears was normal, and audiometry did not show hearing loss disability as defined by 38 C.F.R. § 3.385 or . Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss).  

The Board remanded the case to the RO in September 2011 for additional development to include a VA medical opinion on the etiology of the Veteran's current hearing loss and tinnitus disabilities. 

In October 2011, a VA examiner indicated in part that the Veteran's hearing loss and tinnitus are unrelated to service noise exposure and that his tinnitus is at least as likely as not a symptom associated with his hearing loss.  Thereafter, in an August 2012 SSOC, the RO readjudicated his claims and sent the appeal to the Board.  However, the Veteran sent the RO additional evidence from himself and his daughter later in September 2012, concerning his hearing loss disability.  This evidence has subsequently been forwarded to the Board.  When he sent it to the RO, he did not waive initial RO consideration of it.  As such, it must be considered by the RO in the first instance, and so the case must be remanded to the RO for such consideration.  38 C.F.R. § 19.37 (2013).  As the issue of entitlement to service connection for tinnitus is inextricably intertwined at this point with the issue of service connection for bilateral hearing loss disability, both issues must be remanded.  

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's pending claims in light of the evidence submitted to the RO by the Veteran and his daughter in September 2012, and any additional evidence which may be added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case on both issues on appeal and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


